UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4501


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL CHARLES JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-01120-DCN-1)


Submitted:    September 24, 2009            Decided:   October 15, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dorwin J. Wolfe, Elkins, West Virginia, for Appellant.     W.
Walter Wilkins, United States Attorney, Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael      Charles      Jones       seeks    to    appeal    the   amended

judgment of conviction.                  In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.            Fed.    R.   App.    P.    4(b)(1)(A).          With     or   without    a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a   notice   of    appeal.          Fed.    R.     App.   P.   4(b)(4);    United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                The district court entered judgment on April 2, 2009,

and a timely notice of appeal should have been filed by April

16, 2009.        Assuming the date the notice was signed is the filing

date, Jones’ notice of appeal was filed on April 20, 2009.                                  See

Houston v. Lack, 487 U.S. 266, 276 (1988).                            The district court

denied Jones’ motion to file a notice of appeal out of time,

finding no good cause or excusable neglect.

                On    appeal,     the     United      States     notes      the    appeal    is

untimely and should be dismissed.                      Because Jones failed to file

a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal. *                         We dispense with oral

       *
       Jones did not file a notice of appeal from the district
court order denying his motion to file a late notice of appeal
from the amended criminal judgment.  Thus, this court will not
review whether the district court abused its discretion in
denying the motion.


                                                2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3